Case 2:20-cv-09428-FMO-AFM Document 23 Filed 08/13/21 Page 1 of 2 Page ID #:178

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-09428-FMO-AFM                                            Date: August 13, 2021
Title      Landry Daniels aka Laundry Daniels v. J. Makarade et al



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

       On October 14, 2020, plaintiff, a state prisoner presently incarcerated at the Substance Abuse
Treatment Facility and State Prison, Corcoran, California, filed this pro se civil rights action pursuant
to 42 U.S.C. § 1983. (ECF No. 1.) Plaintiff also filed a Request to Proceed Without Prepayment of
Filing Fees, which subsequently was granted. The claims arise from incidents that occurred on
December 1, 2018 (ECF No. 1 at 3), while plaintiff was held at the California State Prison in Lancaster,
California (“CSP-LAC”) (id. at 2). Plaintiff seeks damages and a “declaratory judgment.” (Id. at 12-
13.) In the Complaint, plaintiff names as defendants Warden Asuncion and Correctional Officers
Makarade, Serrano, Sanchez, and Colin. The defendants are named in their official as well as
individual capacities. (Id. at 3-4, 10-11.)

        On October 19, 2020, the Court advised plaintiff that pursuant to 28 U.S.C. § 1915(e)(2), the
Complaint was being screened, and plaintiff could not proceed with service of process on defendants.
Plaintiff was also advised of his obligation to notify the Court immediately of any change of address
and that failure by plaintiff to inform the Court of his current address may result in the action being
dismissed for failure to prosecute.

        On November 16, 2020, after careful review of the Complaint, the Court found that the
Complaint failed to comply with Rule 8 because it failed to state a short and plain statement of each
claim that is sufficient to give any defendant fair notice of what plaintiff’s claims are and the grounds
upon which they rest. In addition, the allegations in the Complaint appeared insufficient to state a
federal civil rights claim upon which relief may be granted against any defendant.

        Plaintiff was ordered to file a First Amended Complaint (“FAC”) no later than December 18,
2020 and was admonished that, if he failed to timely file a FAC, or failed to remedy the deficiencies
of his pleading, the Court would recommend that this action be dismissed without leave to amend and



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-09428-FMO-AFM Document 23 Filed 08/13/21 Page 2 of 2 Page ID #:179

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-09428-FMO-AFM                                              Date: August 13, 2021
Title      Landry Daniels aka Laundry Daniels v. J. Makarade et al


with prejudice. (ECF No. 9.)

         Plaintiff has filed six requests for an extension of time claiming that prison lockdowns from
the COVID-19 pandemic, administrative segregation, medical issues, loss of legal documents and
supplies, slow mail delivery and stimulus money, transfer to another prison, and lack of access to the
law library, have prevented him from filing a FAC. (ECF Nos. 10, 12, 14, 16, 18, 22.) The Court
granted five extensions. In the Court’s July 13, 2021 order granting the fifth extension of time (ECF
No. 21), plaintiff was advised that he had been afforded over 180 days in which to file a FAC and that
he has one last opportunity to file a FAC no later than August 9, 2021. He was further advised that
failure to file a FAC by August 9, 2021 will result in the recommendation that this case be dismissed
for failure to comply with Court orders and failure to prosecute.

       By August 11, 2021, plaintiff had failed to file a FAC, but instead made a sixth request for an
extension of time (ECF No. 22).

         Plaintiff’s requests for extensions show that he is able to send and receive mail. Although
plaintiff refers to lack of access to the law library, he does not need that to prepare the FAC, particularly
given the details provided to him in the Order Dismissing with Leave to Amend (ECF No.
9.) Similarly, plaintiff claims that he has not been able to communicate with law firms, but he is
proceeding pro se in this case and has not shown how communications with others are relevant to his
ability prepare the FAC.

        Accordingly, IT IS ORDERED that no later than September 14, 2021, plaintiff shall show
cause in writing why this action should not be dismissed for failure to prosecute and failure to
comply with Court orders. The filing of the FAC by September 14, 2021 will be deemed a
sufficient response to the order to show cause. Failure to timely respond to this order will result
in a recommendation that this action be dismissed for failure to prosecute, for failure to comply
with Court orders and for the reasons stated in the Order Dismissing with Leave to Amend.

        IT IS SO ORDERED.



                                                                                                     :
                                                                     Initials of Preparer           ib




CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 2
